DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The “a thermal insulation plate” of claim 1, Applicants’ Specification describes “a thermal insulation plate 44 which is made of an insulating material such as quartz, sapphire” ([0015]), is capable of thermal transfer by radiation ([0020]), apparently the thermal insulation means it is insulator in conduction mode and is a conductor in radiation mode, and will be examined accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 6740853, hereafter ‘853), in view of Tatsuhiko et al. (US 20100014208, hereafter ‘208). Or under 35 U.S.C. 103 as being unpatentable over ‘208 in view of ‘853.
‘853 teaches some limitations of:
	Claim 1: … the chamber (processing) pressure (i.e., typically 30-50 Torr) in order to improve the conduction of heat between the substrate and the chuck. Electrically clamping the substrate to the chuck enables using a back side gas pressure substantially greater than the chamber pressure (col. 3, lines 39-46, the claimed “A vacuum processing apparatus comprising”):
FIG. 13 illustrates the primary heat transfer paths within the process environment of a plasma processing device. In this case, the device is an inductively coupled plasma chamber used for stripping photoresist from a substrate or wafer (col. 20, lines 29-33, the claimed “a vacuum chamber capable of forming vacuum atmosphere”);
FIG. 1A is a cross-section of a complete wafer holder implementing a stack of a multi-zone electrostatic chuck (col. 5, lines 4-5), FIG. 1A illustrates a preferred embodiment of a stack of elements. The stack operates as a combined electrostatic chuck 102, He distribution system 122, electrical resistance heater 132, and cooling assembly 152 (col. 7, lines 43-47, the claimed “a stage for supporting inside the vacuum chamber a to-be-processed substrate”, the cooling assembly 152 is the claimed “the stage having: a base to be selectively cooled”, the electrostatic chuck 102 is the claimed 
the next three plates (130, 135, and 140) comprise the electrical resistance heater 132 (col. 7, lines 51-52, the plate 135 is the claimed “and a hot plate interposed between the base and the chuck plate”), 
when heating applications are exercised, the gripping elements and surrounding quartz are likely to heat up to temperatures substantially greater than the ambient temperature (col. 11, lines 29-32, the claimed “whereby the to-be-processed substrate electrostatically absorbed to a surface of the chuck plate is controlled to a predetermined temperature above a room temperature”); 
Each of the plates shown in FIG. 1A are formed of a thermally conductive but electrically insulating layer (e.g., quartz) (col. 8, lines 61-63, note quartz is considered a thermal insulation in conduction by Applicants’ Specification, see claim interpretation above, therefore, the plate 140 is the claimed “and a thermal insulation plate, disposed between the base and the hot plate, for restraining thermal transmission from the hot plate to the base”).

	‘853 further teaches that an insulating layer can be placed between the heating plate and the cooling plate which affects the thermal response of a heating/cooling system. One alternative to this configuration is to use a system with a variable heat conductance between the heating plate and the cooling plate. In general, for a quasi-one dimensional conductive heat flow, the conductive heat transfer between components is a function of a heat transfer coefficient, the surface contact area and the 

‘853 does not teach the other limitations of: 
Claim 1: wherein a high-emissivity layer having a higher emissivity than an upper surface of the base is disposed between the base and the thermal insulation plate.
Claim 2: wherein the emissivity of the high-emissivity layer is above 0.49.

‘208 is analogous art in the field of A substrate holder which has an electrostatic chuck on a substrate holding side of a holder main body and electrostatically adsorbs a substrate includes: a heating unit which is built in the electrostatic chuck and heats the substrate; a circulation medium distribution path which is formed inside the holder main body and connected to a circulation medium supplying unit which circulates and supplies a circulation medium; a heat transference varying unit which is formed by sealing a heat transfer gas in a gap between the holder main body and the electrostatic chuck and connected to a heat transfer gas supply system which can control a sealing pressure (abstract), of a plasma processing apparatus ([0002]). ’208 teaches that a sheet heat transfer member 5 is interposed between the holder main body 1A and the aluminum nitride sheet, or the like (Fig. 5, [0056]), A heat transfer gas (sealed gas) 103 is sealed in a gap between the holder main body 1A and the electrostatic chuck 3, and a heat transference varying unit 6 connected to a heat transfer gas supply system 110 the sealing pressure of which can be adjusted is formed (all figures, [0032]), the upper and lower surfaces of the heat transference varying unit 6 may be blackened to increase thermal emissivity and heat absorptivity to increase an amount of transfer energy by heat radiation ([0087], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an aluminum nitride sheet and/or to have added blackened surfaces, as taught by ‘208, to the variable heat conduction between the heating plate and the cooling plate of ‘853, for the purpose of increasing the amount of transfer energy by heat radiation, as taught by ‘208 ([0056] or [0087], last sentence). Note aluminum nitride and the blackened surface are considered emissivity close to 1, far above emissivity of 0.49 of claim 2.

Alternatively, ‘208 teaches all limitations of claim 1 except it is silent on the material of electrostatic chuck 3 surrounding the ESC electrode and the heating unit 4. It would have been obvious to have adopted quartz as the electrostatic chuck 3’s insulation material, especially implied by the use of Aluminum nitride sheet heat transfer member 5 and the blackened surfaces for high emissivity.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘853 and ‘208, as being applied to claim 1 rejection above, further in view of Hansen et al. (US 20140226792, hereafter ‘792).
‘208 teaches aluminum nitride heat transfer member 5 and blackened surfaces as discussed above. The combination of ‘853 and ‘208 does not teach the limitations of:
	Claim 3: wherein the high-emissivity layer is composed of a film given by AlxTi1−xN (0.1≤x≤0.95).
	
	‘792 is solving similar problem of emissivity enhancing layer (abstract). ’792 teaches that Exemplary materials having high emissivity values include but are not limited to titanium nitride, titanium aluminum nitride (TiAlN) ([0047], last sentence). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced aluminum nitride heat transfer member 5 with TiAlN or to have adopted TiAlN as the blacken surfaces of ‘208 and then combined with ‘853, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Note TiAlN encompasses the range of AlxTi1−x.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘853 and ‘208, as being applied to claim 1 rejection above, further in view of Visser (US 5177878, hereafter ‘878).
The combination of ‘853 and ‘208 does not teach the limitations of:
	Claim 4: wherein the high-emissivity layer is formed in a manner to cover such a part of the upper surface of the base as is exclusive of an outer peripheral part of the upper surface.

	Recall that in ‘208, the aluminum nitride sheet or the blackened surface is to increase the amount of transfer energy by heat radiation.

‘878 is analogous art in the field of Apparatus And Method For Treating Flat Substrate Under Reduced Pressure In The Manufacture Of Electronic Devices (title), low-pressure chemical vapour deposition (col. 1, lines 29-30), particularly A substrate 10 to be treated is disposed on a support 11, having a body 11a comprising means for heating and/or cooling the support, for example a heating resistor 12 embedded in the body 11a of the support (Fig. 1, col. 5, lines 15-19). ’878 teaches that losses by radiation of the heated substrate, which are inhomogeneous and more particularly are different between the center and the edge of the substrate (col. 8, lines 52-55). A person of ordinary skill in the art would have known the radiation loss at the edge is larger than the center (less radiation surface area).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an aluminum nitride sheet or to have added blackened surfaces, as taught by ‘208, only to the center portion between the heating plate and the cooling plate of ‘853, as taught by ‘878, for the purpose of compensating for the temperature drop at the periphery of the chuck, as taught by ‘812. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150093518 is cited for “The amount of heat discharge is large in the outer edge portion of the susceptor 1” ([0053], 4th sentence).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716